      Case 1:21-cv-00042 Document 1 Filed on 03/25/21 in TXSD Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS

JOSEFINA ROQUE AND PERLA
LEDEZMA, INDIVIDUALLY, A/N/F
SXXX RXXX, MINOR CHILD,                                  Cause No.
           Plaintiffs,
v.
VICTORIA’S SECRET STORES, LLC,
           Defendant.

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332(a), 1441(a) and 1446, and the applicable Local Rules of

the United States District Court for the Southern District of Texas, Defendant Victoria’s Secret

Stores, LLC (“Victoria’s Secret”) hereby removes this action from the 445th District Court of

Cameron County, Texas to the United States District Court for the Southern District of Texas. In

support thereof, Victoria’s Secret states and avers as follows:

       1.        On or about February 18, 2021, Plaintiffs Josefina Roque and Perla Ledezma,

individually, a/n/f Sxxx Rxxx, Minor Child (“Plaintiffs”) filed an Original Petition in a civil

action for money damages in the 445th District Court of Cameron County, Texas against

Victoria’s Secret, Cause No. 2021-DCL-00985 (the “State Action”).

       2.        The documents attached to this Notice as Exhibit “A” constitute all of the process

and pleadings served and filed in the State Action to date, pursuant to 28 U.S.C. § 1446(a) and

Local Rule 81.

       3.        A copy of the Original Petition was served upon Victoria’s Secret’s registered

agent on February 23, 2021.

       4.        This Notice of Removal (“Notice”) is filed in the United States District Court for

the Southern District of Texas, within the district and division embracing the place where the

State Action was filed, as required by 28 U.S.C. §§ 1332 and 1441(a).



                                                  1
       Case 1:21-cv-00042 Document 1 Filed on 03/25/21 in TXSD Page 2 of 4




           5.    Plaintiffs are citizens of the State of Texas.

           6.    Victoria’s Secret is a Delaware limited liability company with its principal place

of business in Ohio. Victoria’s Secret is not a resident of Texas. Victoria’s Secret is a wholly

owned subsidiary of Retail Store Operations, Inc., a Delaware corporation with its principal

place of business in Ohio. For purposes of removal, Victoria’s Secret is a citizen of Delaware

and Ohio.

           7.    Therefore, complete diversity of citizenship exists between Plaintiffs and

Victoria’s Secret.

           8.    Plaintiffs’ counsel sent a letter dated August 6, 2020 to Victoria’s Secret wherein

Plaintiffs submitted a settlement demand “for the full amount of [Victoria’s Secret's] policy

limits.”

           9.    At the time of the alleged incident, Victoria’s Secret was self-insured for an

amount far in excess of $75,000.

           10.   Plaintiffs’ Original Petition includes the following: “Plaintiffs’ seek monetary

relief of $250,000.00 or less. TEX. R. CIV. P. 47. More specifically, Plaintiffs seek monetary

relief not to exceed $75,000.00.”

           11.   Given Plaintiffs’ pre-suit demand, the sum demanded in Plaintiffs’ Original

Petition is not made in good faith, as required by 28 U.S.C. § 1446(c)(2), and is nothing more

than an attempt to avoid federal jurisdiction.

           12.   Accordingly, the Court should look beyond Plaintiffs’ Original Petition to

determine the amount in controversy and find that the amount in controversy exceeds

$75,000.00, exclusive of costs, interest and attorney fees.        See 28 U.S.C. §§1332(a) and

1446(C)(2)(b).




                                                    2
      Case 1:21-cv-00042 Document 1 Filed on 03/25/21 in TXSD Page 3 of 4




       13.     This Notice is timely as it is being filed within thirty (30) days of receipt by

Victoria’s Secret of Plaintiffs’ Original Petition. See 28 U.S.C. § 1446(b).

       14.     The undersigned has served a notice of the removal of this action on Plaintiffs by

serving their counsel with this Notice and has also filed a copy of this Notice and all attachments

thereto with the Clerk of the 445th District Court of Cameron County, Texas.

       15.     Victoria’s Secret has satisfied all procedural requirements with respect to

diversity of citizenship, amount in controversy and timing; therefore, removal to this Court is

proper. See 28 U.S.C. §§ 1332, 1441, and 1446.

       WHEREFORE, Victoria’s Secret removes this action to this Court and respectfully

requests this case be entered upon the docket of the United States District Court for the Southern

District of Texas, pursuant to 28 U.S.C. §§ 1441 and 1446.

                                                 Respectfully submitted,


                                                     /s/ Christopher L. Kurzner
                                                 Christopher L. Kurzner
                                                 State Bar No. 11769100
                                                 Kurzner PC
                                                 1700 Pacific Avenue, Suite 1870
                                                 Dallas, Texas 75201
                                                 Telephone: 214-442-0800
                                                 Telecopier: 214-442-0850
                                                 ckurzner@kurzner.com

                                                 Attorney for Defendant Victoria’s Secret Stores,
                                                 LLC




                                                 3
      Case 1:21-cv-00042 Document 1 Filed on 03/25/21 in TXSD Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 25, 2021, I electronically transmitted the foregoing

document to the Clerk of the Court using the CM/ECF System for filing and transmittal to all

counsel of record by U.S. Mail, postage prepaid, as follows:

       Jorge A. Green
       Leticia Garza
       David M. Roerig
       THE GREEN LAW FIRM, P.C.
       34 S. Coria St.
       Brownsville, Texas 78520.              /s/ Christopher L. Kurzner
                                            ___________________________________
                                            Christopher L. Kurzner




                                                4
